Name: 96/499/EC: Commission Decision of 19 July 1996 amending Decision 95/357/EC drawing up a list of border inspection posts agreed for veterinary checks on products and animals from third countries, detailed rules concerning the checks to be carried out by the veterinary experts of the Commission and repealing Decision 94/24/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  cooperation policy;  agricultural policy;  trade
 Date Published: 1996-08-13

 Avis juridique important|31996D049996/499/EC: Commission Decision of 19 July 1996 amending Decision 95/357/EC drawing up a list of border inspection posts agreed for veterinary checks on products and animals from third countries, detailed rules concerning the checks to be carried out by the veterinary experts of the Commission and repealing Decision 94/24/EC (Text with EEA relevance) Official Journal L 203 , 13/08/1996 P. 0011 - 0012COMMISSION DECISION of 19 July 1996 amending Decision 95/357/EC drawing up a list of border inspection posts agreed for veterinary checks on products and animals from third countries, detailed rules concerning the checks to be carried out by the veterinary experts of the Commission and repealing Decision 94/24/EC (Text with EEA relevance) (96/499/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2) and, in particular, Article 9 (4) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3), as last amended by Directive 96/43/EC and, in particular, Article 6, (4) thereof,Whereas Commission Decision 95/357/EC (4), as last amended by Decision 96/357/EC (5) draws up a list of border inspection posts agreed for veterinary checks on products and animals from third countries;Whereas certain border inspection posts have been inspected by the Commission's departments; whereas, in addition, the Member States may propose that posts included in the list be withdrawn or that new posts be included therein, these new posts having to be inspected before inclusion in the list;Whereas, in view of the results of the inspections and the proposals by the competent authorities of Member States, Decision 95/357/EC must be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex of Decision 95/357/EC is amended as follows:1. In the section concerning Germany the border inspection post of Ludwigsdorf Autobahn is added in the alphabetic order as follows:>TABLE>2. In the section concerning Greece the references relating to the border inspection posts are replaced by the following:>TABLE>Article 2 This Decision is addressed to the Member States.Done at Brussels, 19 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 268, 24. 9. 1991, p. 56.(4) OJ No L 211, 6. 9. 1995, p. 43.(5) OJ No L 138, 11. 6. 1996, p. 18.